 

Exhibit 10.2 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL IN A FORM GENERALLY ACCEPTABLE TO THE BORROWER, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount:  $277,777.77 Issue Date:June 21, 2013 Purchase Price:
 $250,000.00  

 

5% CONVERTIBLE DEBENTURE

 

FOR VALUE RECEIVED, Advaxis, Inc., a Delaware corporation (hereinafter called
the “Borrower”), hereby promises to pay to the order of Redwood Management LLC,
or registered assigns (the “Holder”) the sum of $250,000.00 together with
interest as set forth herein, on December 20, 2013 (the “Maturity Date”), and to
pay interest on the initial principal balance hereof at the rate of five percent
(5%) (the “Interest Rate”), all of which shall be deemed earned as of the date
hereof (the “Issue Date”), until the same becomes due and payable, whether at
maturity or upon acceleration or by prepayment or otherwise. The five percent
(5%) interest shall be payable regardless of how long this Debenture remains
outstanding. This Debenture shall also have an original issue discount of ten
percent (10%) from the stated Principal Amount. This Debenture may not be
prepaid in whole or in part except as otherwise explicitly set forth herein. Any
amount of principal or interest on this Debenture which is not paid when due
shall bear interest at the rate of fourteen percent (14%) per annum from the due
date thereof until the same is paid (“Default Interest”). Interest shall
commence accruing on the date that the Debenture is fully paid and shall be
computed on the basis of a 365-day year and the actual number of days elapsed.
All payments due hereunder (to the extent not converted into common stock,
$0.001 par value per share (the “Common Stock”) in accordance with the terms
hereof) shall be made in lawful money of the United States of America. All
payments shall be made at such address as the Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this
Debenture. Whenever any amount expressed to be due by the terms of this
Debenture is due on any day which is not a business day, the same shall instead
be due on the next succeeding day which is a business day and, in the case of
any interest payment date which is not the date on which this Debenture is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of interest due on such date. As used in
this Debenture, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed. Each
capitalized term used herein, and not otherwise defined, shall have the meaning
ascribed thereto in that certain Securities Purchase Agreement dated the date
hereof, pursuant to which this Debenture was originally issued (the “Purchase
Agreement”).

 

 

 

 

This Debenture is free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Borrower and will not impose
personal liability upon the holder thereof.

 

The following terms shall apply to this Debenture:

 

Article I. CONVERSION RIGHTS

 

1.1           Conversion Right. The Holder shall have the right from time to
time, and at any time commencing on the Issue Date and ending on the later of:
(i) the Maturity Date and (ii) such later date as this Debenture has been paid
in full, each in respect of the remaining outstanding principal amount of this
Debenture to convert all or any part of the outstanding and unpaid principal
amount of this Debenture into fully paid and non- assessable shares of Common
Stock, as such Common Stock exists on the Issue Date, or any shares of capital
stock or other securities of the Borrower into which such Common Stock shall
hereafter be changed or reclassified at the conversion price (the “Conversion
Price”) determined as provided herein (a “Conversion”); provided, however, that
in no event shall the Holder be entitled to convert any portion of this
Debenture in excess of that portion of this Debenture upon conversion of which
the sum of (1) the number of shares of Common Stock beneficially owned by the
Holder and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the
Debentures or the unexercised or unconverted portion of any other security of
the Borrower subject to a limitation on conversion or exercise analogous to the
limitations contained herein) and (2) the number of shares of Common Stock
issuable upon the conversion of the portion of this Debenture with respect to
which the determination of this proviso is being made, would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock. For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived by the Holder upon, at the election of
the Holder, not less than 61 days’ prior notice to the Borrower, and the
provisions of the conversion limitation shall continue to apply until such 61st
day (or such later date, as determined by the Holder, as may be specified in
such notice of waiver). The number of shares of Common Stock to be issued upon
each conversion of this Debenture shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the “Notice of Conversion”), delivered to the Borrower by the Holder
in accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., New York, New
York time on such conversion date (the “Conversion Date”). The term “Conversion
Amount” means, with respect to any conversion of this Debenture, the sum of (1)
the principal amount of this Debenture to be converted in such conversion plus
(2) at the Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Debenture to the
Conversion Date, plus (3) at the Holder’s option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof.

 

 

 

 

1.2           Conversion Price. The conversion price (the “Conversion Price”)
shall equal the lesser of (i) $.05, or (ii) the Variable Conversion Price (as
defined herein) (subject to equitable adjustments for stock splits, stock
dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events and issuances of securities at specified lower prices). The "Variable
Conversion Price" shall mean seventy percent (70%) of the ten (10) day average
value weighted average price (“VWAP”) of the Common Stock as quoted by Bloomberg
L.P. for the ten (10) trading days immediately preceding the Conversion Date.
Notwithstanding the foregoing, in the event the Holder has not purchased an
aggregate of $555,555.55 principal face amount of Debentures from the Borrower
within 14 days from the Issue Date, the Variable Conversion Price shall mean
eighty percent (80%) of the ten (10) day average VWAP of the Common Stock as
quoted by Bloomberg L.P. for the ten (10) trading days immediately preceding the
Conversion Date. Upon and after an Event of Default, the "Variable Conversion
Price" shall mean sixty percent (60%) of the lowest traded price of the Common
Stock as quoted by Bloomberg L.P. for the 15 trading days immediately preceding
the Conversion Date. If the trading price cannot be calculated for such security
on such date in the manner provided above, the trading price shall be the fair
market value as mutually determined by the Borrower and the holders of a
majority in interest of the Debentures being converted for which the calculation
of the trading price is required in order to determine the Conversion Price of
such Debentures.

 

 

 

 

1.3           Authorized Shares. The Borrower covenants that during the period
the conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Debenture issued pursuant to the Purchase Agreement. The Borrower is
required at all times to have authorized and reserved 2.5 times the number of
shares that are actually issuable upon full conversion of the Debenture (based
on the Conversion Price of the Debentures in effect from time to time) (the
“Reserved Amount”). The Reserved Amount shall be recalculated each month and the
Company shall notify the Transfer Agent and the Holder in writing by the fifth
day of the following month of the new Reserved Amount. Notwithstanding the
foregoing, in no event shall the Reserved Amount be lower than the initial
Reserved Amount, regardless of any prior conversions. The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Debentures shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Debentures. The Borrower (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Common Stock
issuable upon conversion of this Debenture, and (ii) agrees that its issuance of
this Debenture shall constitute full authority to its officers and agents who
are charged with the duty of executing stock certificates to execute and issue
the necessary certificates for shares of Common Stock in accordance with the
terms and conditions of this Debenture.

 

If, at any time the Borrower does not maintain the Reserved Amount or fails to
notify the Holder and the Transfer Agent of the new Reserved Amount, it will be
considered an Event of Default under Section 3.2 of the Debenture.

 

1.4          Method of Conversion.

 

(a)  Mechanics of Conversion. Subject to Section 1.1, this Debenture may be
converted by the Holder in whole or in part at any time from time to time after
the Issue Date, by (A) submitting to the Borrower a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the
Conversion Date prior to 6:00 p.m., New York, New York time) and (B) subject to
Section 1.4(b), surrendering this Debenture at the principal office of the
Borrower.

 

(b)  Surrender of Debenture Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Debenture in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Debenture to the Borrower unless the entire unpaid principal amount of this
Debenture is so converted. The Holder and the Borrower shall maintain records
showing the principal amount so converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the
Borrower, so as not to require physical surrender of this Debenture upon each
such conversion. In the event of any dispute or discrepancy, such records of the
Borrower shall, prima facie, be controlling and determinative in the absence of
manifest error. Notwithstanding the foregoing, if any portion of this Debenture
is converted as aforesaid, the Holder may not transfer this Debenture unless the
Holder first physically surrenders this Debenture to the Borrower, whereupon the
Borrower will forthwith issue and deliver upon the order of the Holder a new
Debenture of like tenor, registered as the Holder (upon payment by the Holder of
any applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Debenture. The Holder and any
assignee, by acceptance of this Debenture, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted principal amount of this Debenture
represented by this Debenture may be less than the amount stated on the face
hereof.

 

 

 

 

(c)  Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Debenture in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(d)  Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock (or, if the Borrower issues and maintains shares in
uncertificated form, comparable notice of share ownership) issuable upon such
conversion within three (3) business days after such receipt (the “Deadline”)
(and, solely in the case of conversion of the entire unpaid principal amount
hereof, surrender of this Debenture) in accordance with the terms hereof and the
Purchase Agreement.

 

(e)  Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Debenture
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Debenture being so converted shall forthwith terminate except the right
to receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

 

 

 

(f)   Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Borrower (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(g)  Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Debenture is not delivered by the Deadline, the
Borrower shall pay to the Holder, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of shares of Common Stock issuable upon such
conversion (based on the VWAP of the Common Stock on the date such shares are
submitted to the Transfer Agent) delivered, $10 per trading day (increasing to
$20 per trading day five trading days after such damages have begun to accrue)
for each trading day after such shares were to be issued, until such certificate
is delivered. Such cash amount shall be paid to Holder by the fifth day of the
month following the month in which it has accrued or, at the option of the
Holder (by written notice to the Borrower by the first day of the month
following the month in which it has accrued), shall be added to the principal
amount of this Debenture, in which event interest shall accrue thereon in
accordance with the terms of this Debenture and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Debenture. The Borrower agrees that the right to convert is a valuable right to
the Holder. The damages resulting from a failure, attempt to frustrate,
interference with such conversion right are difficult if not impossible to
qualify. Accordingly the parties acknowledge that the liquidated damages
provision contained in this Section 1.4(g) are justified

 

1.5          Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Debenture may not be sold or transferred unless (i) such
shares are sold pursuant to an effective registration statement under the Act or
(ii) the Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) (“Rule 144”) or (iv)
such shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an accredited investor. Except as otherwise
provided in the Purchase Agreement (and subject to the removal provisions set
forth below), until such time as the shares of Common Stock issuable upon
conversion of this Debenture have been registered under the Act or otherwise may
be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold and without
any requirement that current public information concerning Borrower be
available, each certificate for shares of Common Stock issuable upon conversion
of this Debenture that has not been so included in an effective registration
statement or that has not been sold pursuant to an effective registration
statement or an exemption that permits removal of the legend, shall bear a
legend substantially in the following form, as appropriate:

 

 

 

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES, IN COMPLIANCE WITH THE PROVISIONS OF THE
AGREEMENTS RELATING TO THE SECURITIES REPRESENTED HEREBY.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel
reasonably satisfactory to Borrower, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Common Stock may be made without registration under the Act,
which opinion shall be accepted by the Borrower so that the sale or transfer is
effected or (ii) in the case of the Common Stock issuable upon conversion of
this Debenture, such security is registered for sale by the Holder under an
effective registration statement filed under the Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold. In the event that the
Borrower does not accept the opinion of counsel provided by the Buyer with
respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of Default pursuant to Section 3.2 of the Debenture.

 

 

 

 

1.6          Effect of Certain Events.

 

(a)  Effect of Merger, Consolidation, Etc. At the option of the Holder, the
sale, conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall be treated pursuant to Section 1.6(b) hereof.
“Person” shall mean any individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

 

(b)  Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Debenture is issued and outstanding and prior to conversion of all of the
Debentures, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of the Borrower shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Debenture
shall thereafter have the right to receive upon conversion of this Debenture,
upon the basis and upon the terms and conditions specified herein and in lieu of
the shares of Common Stock immediately theretofore issuable upon conversion,
such stock, securities or assets which the Holder would have been entitled to
receive in such transaction had this Debenture been converted in full
immediately prior to such transaction (without regard to any limitations on
conversion set forth herein), and in any such case appropriate provisions shall
be made with respect to the rights and interests of the Holder of this Debenture
to the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Conversion Price and of the number of shares issuable upon
conversion of the Debenture) shall thereafter be applicable, as nearly as may be
practicable in relation to any securities or assets thereafter deliverable upon
the conversion hereof. The Borrower shall not effect any transaction described
in this Section 1.6(b) unless (a) it first gives, to the extent reasonably
practicable, thirty (30) days prior written notice (but in any event at least
fifteen (15) days prior written notice) of the record date of the special
meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time the Holder shall be entitled to convert this Debenture)
(provided, that if such disclosure and written notice to Holder is subject to
Section 4.8 of the Purchase Agreement concerning non-public information, Holder
shall have first executed a confidentiality agreement as described in that
Section) and (b) in the case of the consolidation, merger or other business
combination of the Borrower with or into any other Person when the Borrower is
not the survivor, the resulting successor or acquiring entity (if not the
Borrower) assumes by written instrument the obligations of this Section 1.6(b).
The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.

 

 

 

 

(c)  Purchase Rights. If, at any time when any Debentures are issued and
outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of any class of Common Stock, then the Holder of
this Debenture will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Debenture (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(d)  Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Debenture.

 

1.7          Trading Market Limitations. Unless permitted by the applicable
rules and regulations of the principal securities market on which the Common
Stock is then listed or traded, in no event shall the Borrower issue upon
conversion of or otherwise pursuant to this Debenture and the other Debentures
issued pursuant to the Purchase Agreement more than the maximum number of shares
of Common Stock that the Borrower can issue pursuant to any rule of the
principal United States securities market on which the Common Stock is then
traded (the “Maximum Share Amount”), which shall be 19.99% of the total shares
outstanding on the Closing Date (as defined in the Purchase Agreement), subject
to equitable adjustment from time to time for stock splits, stock dividends,
combinations, capital reorganizations and similar events relating to the Common
Stock occurring after the date hereof.

 

1.8          Status as Shareholder. Upon submission of a Notice of Conversion by
a Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Debenture shall cease and terminate, excepting
only the right to receive certificates for such shares of Common Stock and to
any remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Debenture. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Debenture for any reason, then (unless the Holder otherwise
elects to retain its status as a holder of Common Stock by so notifying the
Borrower) the Holder shall regain the rights of a Holder of this Debenture with
respect to such unconverted portions of this Debenture and the Borrower shall,
as soon as practicable, return such unconverted Debenture to the Holder or, if
the Debenture has not been surrendered, adjust its records to reflect that such
portion of this Debenture has not been converted.

 

 

 

 

1.9          Borrower Optional Prepayment. At any time during the period
beginning on the Issue Date and expiring four (4) months after the Issue Date
(the “Initial Prepayment Deadline”), the Borrower shall have the right,
exercisable on not less than twenty (20) days prior written notice to the Holder
of the Debenture to prepay the outstanding Debenture (principal and accrued
interest), in full, in accordance with this Section 1.9, provided that no Event
of Default shall then exist. Any notice of prepayment hereunder (an “Optional
Prepayment Notice”) shall be delivered to the Holder of the Debenture at its
registered addresses and shall state: (1) that the Borrower is exercising its
right to prepay the Debenture, and (2) the date of prepayment which shall be not
less than twenty (20) days from the date of the Optional Prepayment Notice. On
the date fixed for prepayment (the “Optional Prepayment Date”), the Borrower
shall make payment of the Optional Prepayment Amount (as defined below) to or
upon the order of the Holder as specified by the Holder in writing to the
Borrower at least one (1) business day prior to the Optional Prepayment Date. If
the Borrower exercises its right to prepay the Debenture, the Borrower shall
make payment to the Holder of an amount in cash (the “Optional Prepayment
Amount”) equal to 110% (the “Multiple”), multiplied by the sum of: (w) the then
outstanding principal amount of this Debenture plus (x) accrued and unpaid
interest on the unpaid principal amount of this Debenture to the Optional
Prepayment Date plus (y) if applicable, Default Interest, if any, on the amounts
referred to in clauses (w) and (x) plus (z) any amounts owed to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof. If the Borrower delivers an Optional
Prepayment Notice and fails to pay the Optional Prepayment Amount due to the
Holder of the Debenture within two (2) business days following the Optional
Prepayment Date, the Borrower shall forever forfeit its right to prepay the
Debenture pursuant to this Section 1.9. At any time after the Initial Prepayment
Deadline, prepayment may be made as set forth above, utilizing 125% as the
Multiple.

  

1.10       Holder Optional Prepayment. In the event the Borrower intends to
close on a financing with aggregate gross proceeds of at least $7,000,000 (a
“Qualified Financing”), the Borrower shall provide written notice to the Holder
at least three (3) business days prior to the consummation of any such Qualified
Financing. The Holder shall have the right to demand the redemption of this
Debenture (principal and accrued interest) upon the closing of the Qualified
Financing (the “QF Closing Date”). On the QF Closing Date, and provided that
Holder has made a written demand for redemption upon the closing of the
Qualified Financing no later than one (1) business days prior to such QF Closing
Date, the Borrower shall make payment of the QF Prepayment Amount (as defined
below) to or upon the order of the Holder as specified by the Holder in writing
to the Borrower at least one (1) business day prior to the QF Closing Date. If
the Holder exercises its right to have this Debenture redeemed pursuant to this
Section 1.10, the Borrower shall make payment to the Holder upon the closing of
the Qualified Financingof an amount in cash (the “QF Prepayment Amount”) equal
to 110% (the “QF Multiple”), multiplied by the sum of: (w) the then outstanding
principal amount of this Debenture plus (x) accrued and unpaid interest on the
unpaid principal amount of this Debenture to the QF Closing Date plus (y) if
applicable, Default Interest, if any, on the amounts referred to in clauses (w)
and (x) plus (z) any amounts owed to the Holder pursuant to Sections 1.3 and
1.4(g) hereof. At any time after the Initial Prepayment Deadline, redemption may
be made as set forth above, utilizing 125% as the QF Multiple. Holder
acknowledges and agrees that to the extent any notifications regarding a
Qualified Financing under this Section 1.10 constitute material non-public
information that it shall not disclose or trade on any such information.



 

 

 

 

Article II. CERTAIN COVENANTS

 

2.1          Negative Covenants As long as any portion of this Debenture remains
outstanding, unless the holders of all of the outstanding Debentures shall have
otherwise given prior written consent, the Borrower shall not, and shall not
permit any of its subsidiaries (whether or not a subsidiary on the Issue Date)
to, directly or indirectly:

 

(a)  other than to effect stock splits, reverse stock splits or changes in the
authorized number of shares (including without limitation those matters approved
at the Borrower’s Annual Meeting of Stockholders held on June 14, 2013), amend
its charter documents, including, without limitation, its certificate of
incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

 

(b)  repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
equivalents except pursuant to written agreements with employees, directors,
officers or consultants providing for a right or repurchase at the original
purchase price of such securities upon cessation of service, cessation of
vesting, employment termination or similar events;

 

(c)  repay, repurchase or offer to repay, repurchase or otherwise acquire any
indebtedness, other than the Debentures if on a pro-rata basis, other than (x)
regularly scheduled principal and interest payments as such terms are in effect
as of the Issue Date, provided that such payments shall not be permitted if, at
such time, or after giving effect to such payment, any Event of Default exist or
occur, (y) any debt included on the Borrower’s April 30, 2013 balance sheet, and
(z) ordinary trade debt incurred in the ordinary course of business.

 

(d)  pay cash dividends or cash distributions on any equity securities of the
Borrower;

 

 

 

  

(e)  sell, lease or otherwise dispose of any portion of its assets outside the
ordinary course of business, other than de minimis sales, unless Borrower offers
to prepay the full amount owed under the Debentures in connection with the
closing of any such sale, lease or disposition transaction. Notwithstanding the
foregoing, nothing shall prohibit or limit the Borrower from selling or
licensing assets or products in the ordinary course of business, on commercially
reasonable terms;

 

(f)   lend money, give credit or make advances to any person, firm, joint
venture or corporation, including, without limitation, officers, directors,
employees, subsidiaries and affiliates of the Borrower, except loans, credits or
advances (a) in existence or committed on the date hereof and which the Borrower
has informed Holder in writing prior to the date hereof, (b) made in the
ordinary course of business or (c) not in excess of $10,000;

 

(g)  enter into any transaction with any affiliate of the Borrower which would
be required to be disclosed in any public filing with the Commission, unless
such transaction is made on an arm’s-length basis and, if required under
Borrower’s governance policies to be approved by the board of directors or a
committee thereof, is expressly approved by a majority of the disinterested
directors of the Borrower (even if less than a quorum otherwise required for
board approval); or

 

(h)  enter into any agreement with respect to any of the foregoing.

 

Article III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1           Failure to Pay Principal or Interest. Any default in the payment
of the principal of, interest on or other charges in respect of this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable whether upon the Maturity Date or by acceleration or otherwise, if
Borrower does not pay in full the amount that is due and payable within three
(3) business days after delivery of a notice of demand therefor from Holder.

 

3.2           Conversion and the Shares. The Borrower fails to issue shares of
Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Debenture, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Debenture as and when
required by this Debenture, the Borrower directs its transfer agent not to
transfer or delays, impairs, and/or hinders its transfer agent in transferring
(or issuing) (electronically or in certificated form) any certificate for shares
of Common Stock to be issued to the Holder upon conversion of or otherwise
pursuant to this Debenture as and when required by this Debenture, or fails to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Debenture as and when required by this Debenture (or makes any
written announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for ten (10) days after the
Holder shall have delivered written notice thereof to the Borrower. It is an
obligation of the Borrower to remain current in its obligations to its transfer
agent. It shall be an event of default of this Debenture, if a conversion of
this Debenture is delayed, hindered or frustrated beyond the periods of time
provided for in this Debenture, due to a balance owed by the Borrower to its
transfer agent. If at the option of the Holder, the Holder advances any funds to
the Borrower’s transfer agent in order to process a conversion, such advanced
funds shall be paid by the Borrower to the Holder within forty eight (48) hours
of a demand from the Holder.

 

 

 

 

3.3           Breach of Covenants. The Borrower breaches any material covenant
or other material term or condition contained in this Debenture, the Purchase
Agreement or the Borrower’s instruction letter to its transfer agent
contemplated by the Purchase Agreement (together, the “Collateral Documents”)
and such breach continues for a period of ten (10) days after written notice
thereof to the Borrower from the Holder.

 

3.4           Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein or in the Collateral Documents shall be
false or misleading in any material respect when made and the breach of which
has (or with the passage of time will have) a material adverse effect on the
rights of the Holder with respect to this Debenture.

 

3.5           Bankruptcy, Receiver or Trustee. The Borrower or any subsidiary of
the Borrower shall commence, or there shall be commenced against the Borrower or
any subsidiary of the Borrower under any applicable bankruptcy or insolvency
laws as now or hereafter in effect or any successor thereto, or the Borrower or
any subsidiary of the Borrower commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any subsidiary of the Borrower
or there is commenced against the Borrower or any subsidiary of the Borrower any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 90 days; or the Borrower or any subsidiary of the Borrower is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Borrower or any
subsidiary of the Borrower suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 90 days; or
the Borrower or any subsidiary of the Borrower makes a general assignment for
the benefit of creditors; or the Borrower or any subsidiary of the Borrower
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Borrower or any subsidiary of
the Borrower shall by any act or failure to act expressly indicate its consent
to, approval of or acquiescence in any of the foregoing; or any corporate or
other action is taken by the Borrower or any subsidiary of the Borrower for the
purpose of effecting any of the foregoing (other than actions to dismiss,
terminate or resolve any bankruptcy or similar proceeding).

 

 

 

 

3.6           Indebtedness Default. The Borrower or any subsidiary of the
Borrower shall default in any of its obligations under any other Debenture or
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Borrower or any
subsidiary of the Borrower in an amount exceeding $100,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable, in each of the
above instances where such default would have a Material Adverse Effect on the
Company’s ability to pay the Debentures on the Maturity Date.

 

3.7           Delisting of Common Stock. The Borrower shall fail to maintain the
listing of the Common Stock on the Trading Market.

 

3.8           Failure to Comply with the Exchange Act. The Borrower shall fail
in any material respect to comply with the reporting requirements of the
Exchange Act with regards to the filing of Form 10-Q's and 10-K's; and/or the
Borrower shall cease to be subject to the reporting requirements of the Exchange
Act.

 

3.9           Liquidation. Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business.

 

3.10         Cessation of Operations. Any cessation by Borrower of substantially
all of its operations, provided, however, that any disclosure of the Borrower’s
ability to continue as a “going concern” shall not be an admission that the
Borrower cannot pay its debts as they become due or of a cessation of
operations.

 

3.11         Maintenance of Assets. The failure by Borrower to maintain any
material assets which would have a material adverse effect on Borrower’s ability
conduct its overall business (whether now or in the future).

 

3.13         Replacement of Transfer Agent. In the event that the Borrower
proposes to replace its transfer agent, the Borrower fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Borrower and the Borrower.

  

 

 

  

3.14         Cross-Default. Notwithstanding anything to the contrary contained
in this Debenture or the other related or companion documents, a breach or
default by the Borrower of any covenant or other term or condition contained in
any of the Collateral Documents, after the passage of all applicable notice and
cure or grace periods, shall, at the option of the Holder, be considered a
default under this Debenture and the Collateral Documents, in which event the
Holder shall be entitled (but in no event required) to apply all rights and
remedies of the Holder under the terms of this Debenture and the Collateral
Documents by reason of a default under said Collateral Documents or hereunder.



 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date, giving effect to any
applicable cure period), the Debenture shall become immediately due and payable
and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to the Default Sum (as defined herein).
Upon the occurrence and during the continuation of any Event of Default the
Debenture shall become immediately due and payable and the Borrower shall pay to
the Holder, in full satisfaction of its obligations hereunder, an amount equal
to the sum of (w) the then outstanding principal amount of this Debenture plus
(x) accrued and unpaid interest on the unpaid principal amount of this Debenture
to the date of payment (the “Mandatory Prepayment Date”) plus (y) Default
Interest plus the amounts referred to in clauses (x), (y) and (z) shall
collectively be known as the “Default Sum”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity. Notwithstanding the foregoing, the
Borrower shall have a period of ten days to cure any Event of Default, other
than those set forth in Section 3.1 and 3.9.

  

If the Borrower fails to pay the Default Sum within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default Sum,
the number of shares of Common Stock of the Borrower equal to the Default Sum
divided by the Conversion Price then in effect.



 

Article IV. MISCELLANEOUS

 

4.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

 

 

 

4.2           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) when delivered if
delivered by hand delivery during a normal business day (or if not on a business
day then the next business day), (b) one business day after delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below or (c) on the second business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Borrower, to:

 

Advaxis, Inc.

305 College Road East

Princeton, NJ 08540

Attention:  Mark Rosenblum, CFO

Telephone:  (609) 452-9813

Facsimile:  (609) 452-9818

 

With a copy by fax only to (which copy shall not constitute notice):

 

Reed Smith LLP

599 Lexington Avenue

New York, NY 10022

Attention:  Yvan-Claude Pierre, Esq.

Telephone:  (212) 521-5400

Facsimile: (212) 521-5450

 

If to the Holder:

 

To its registered address

 

4.3           Amendments. This Debenture and any provision hereof may only be
amended by an instrument in writing signed by the Borrower and the Holder. The
term “Debenture” and all reference thereto, as used throughout this instrument,
shall mean this instrument (and the other Debentures issued pursuant to the
Purchase Agreement) as originally executed, or if later amended or supplemented,
then as so amended or supplemented.

 

 

 

 

4.4           Assignability. This Debenture shall be binding upon the Borrower
and its successors and assigns, and shall inure to be the benefit of the Holder
and its successors and assigns. Each transferee of this Debenture must be an
“accredited investor” (as defined in Rule 501(a) of the Securities Act of 1933,
as amended). Holder may transfer this Debenture provided that the transferee
agrees in writing with Borrower to be bound by the provisions of this Debenture
and the Purchase Agreement, and that such transfer complies with any applicable
federal and state securities laws. Notwithstanding anything in this Debenture to
the contrary, this Debenture may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement, provided that the pledgee
agrees in writing with Borrower to be bound by the provisions of this Debenture
and the Purchase Agreement (as applicable to the pledgee), and that such pledge
complies with any applicable federal and state securities laws.

 

4.5           Cost of Collection. If default is made in the payment of this
Debenture, the Borrower shall pay the Holder hereof costs of collection,
including reasonable attorneys’ fees.

 

4.6           Governing Law. This Debenture shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Debenture shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of Nassau. The parties to this Debenture hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Borrower and Holder waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Debenture or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

4.7           Certain Amounts. Whenever pursuant to this Debenture the Borrower
is required to pay an amount in excess of the outstanding principal amount (or
the portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Debenture
may be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Debenture and to
earn a return from the sale of shares of Common Stock acquired upon conversion
of this Debenture at a price in excess of the price paid for such shares
pursuant to this Debenture. The Borrower and the Holder hereby agree that such
amount of stipulated damages is not plainly disproportionate to the possible
loss to the Holder from the receipt of a cash payment without the opportunity to
convert this Debenture into shares of Common Stock.

 

 

 

 

4.8           Purchase Agreement. By its acceptance of this Debenture, each
party agrees to be bound by the applicable terms of the Purchase Agreement.

 

4.9           Notice of Corporate Events. Except as otherwise provided below,
the Holder of this Debenture shall have no rights as a Holder of Common Stock
unless and only to the extent that it converts this Debenture into Common Stock.
The Borrower shall provide the Holder with prior notification of any meeting of
the Borrower’s shareholders (and copies of proxy materials and other information
sent to shareholders). In the event of any taking by the Borrower of a record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least ten (10) days
prior to the record date specified therein (or ten (10) days prior to the
consummation of the transaction or event, whichever is earlier), of the date on
which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Holder acknowledges and agrees that to the extent any
such notification under this Section 4.9 constitutes material non-public
information that it shall not disclose or use any such information.

 

4.10         Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Debenture will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Debenture, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Debenture
and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.

  

 

 

  

4.11         Severability. If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall automatically be lowered to equal the maximum permitted rate
of interest. The Borrower covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law or
other law which would prohibit or forgive the Borrower from paying all or any
portion of the principal of or interest on this Debenture as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Borrower (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Debenture to be signed in its name
by its duly authorized officer this June 21, 2013.

 

ADVAXIS, INC.

 

By:  /s/ Mark Rosenblum      Name:  Mark Rosenblum      Title: Chief Financial
Officer  

 

 

 

 

EXHIBIT A

 

CONVERSION NOTICE

 

(To be executed by the Holder in order to Convert the Debenture)



 

TO:

 

The undersigned hereby irrevocably elects to convert
$___________________________ of the principal amount of Debenture No.
___________ into Shares of Common Stock of ADVAXIS, INC., according to the
conditions stated therein, as of the Conversion Date written below.

 



Conversion Date:   Amount to be converted: $   Conversion Price: $   Number of
shares of Common Stock to be issued:  

Amount of Note

Unconverted:

$       Please issue the shares of Common Stock in the following name and to the
following address: Issue to:       Authorized Signature:   Name:   Title:  
Broker DTC Participant Code:   Account Number:  





 

 

